13-422 (L)
The New York Times Company v. United States


                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

            At a stated Term of the United States Court of Appeals
       for the Second Circuit, held at the Thurgood Marshall United
       States Courthouse, 40 Foley Square, in the City of New York,
       on the 10th day of June, two thousand fourteen.

       PRESENT:
                  JON O. NEWMAN,
                  JOSÉ A. CABRANES,
                  ROSEMARY S. POOLER,
                                 Circuit Judges.
       - - - - - - - - - - - - - - - - - - - -
       THE NEW YORK TIMES COMPANY, CHARLIE SAVAGE,
       SCOTT SHANE, AMERICAN CIVIL LIBERTIES UNION,
       AMERICAN CIVIL LIBERTIES UNION FOUNDATION,
            Plaintiffs-Appellants,

                   v.               Docket Nos. 13-422(L), 13-445(Con)


       UNITED STATES DEPARTMENT OF JUSTICE, UNITED
       STATES DEPARTMENT OF DEFENSE, CENTRAL
       INTELLIGENCE AGENCY,
            Defendants-Appellees.

       - - - - - - - - - - - - - - - - - - - -

                                     ORDER

                On June 9, 2014, in connection with the Appellees’
       petition for rehearing, filed June 5, 2014, the Court
       submitted to the Appellees ex parte and in camera a proposed
       opinion with respect to the rehearing petition and a proposed
       revised version of the Court’s April 21 public opinion. The
       proposed opinion on the rehearing petition (1) bifurcated the
       issues concerning disclosure of the OLC-DOD Memorandum and the
       petition’s request for relief with respect to the Vaughn
       index, (2) granted the petition for rehearing to the extent
       that it requested further deletions from the OLC-DOD
       Memorandum, (3) advised that a revision of the Court’s April
       21 public opinion with a redacted version of the OLC-DOD
       Memorandum would be filed the same day as the opinion with
respect to the rehearing petition was filed, and (4) deferred
decision with respect to the Appellees’ request for relief
with respect to the Vaughn index.

         On May 28, 2014, the Court issued an order stating,
among other things, that the parties would be notified by 5
p.m. Friday, June 6, 2014, whether oral argument on the
Government’s petition for rehearing would be scheduled on
Monday, June 9, 2014. On June 6, 2014, we further advised (in
a corrected order) that the parties will be notified by 5 p.m.
Friday, June 13, 2014, whether oral argument on the
Government’s petition for rehearing will be scheduled for
Monday, June 23, 2014.

          We now direct the Appellees to notify the Court by
noon on Friday, June 20, 2014, whether it has any objection to
the filing of the proposed opinion on the rehearing petition
and the proposed revision of the Court’s April 21 public
opinion including the redacted OLC-DOD Memorandum.      If no
objection is received, the Court will file the proposed
opinion on the rehearing petition and the proposed revision of
the Court’s April 21 public opinion including the redacted
OLC-DOD Memorandum on Monday, June 23. If timely objection is
received, it must be set forth with specificity, and oral
argument on the petition for rehearing will be scheduled at 2
p.m. Monday, June 23, limited to issues concerning filing of
the proposed opinion on the rehearing petition and filing of
the proposed revision of the Court’s April 21 public opinion
with the redacted version of the OLC-DOD Memorandum.


                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk